ORDER

PER CURIAM.
The Treasurer of the State of Missouri, as Custodian of the Second Injury Fund, appeals the order of the Labor and Industrial Relations Commission holding the Missouri Second Injury Fund liable for the lifetime total disability payments to employee.
Jim Lynch Cadillac/Toyota Inc.’s motion to strike appellant’s brief, and to dismiss appeal, taken with the ease, is denied.
The award is supported by competent and substantial evidence on the whole record. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value or jurisprudential value. The judgment of the Labor *60and Industrial Relations Commission is affirmed in accordance with Rule 84.16(b).